Title: To Benjamin Franklin from Anthony Benezet, 27 April 1772
From: Benezet, Anthony
To: Franklin, Benjamin


The writer of this letter has hitherto appeared only incidentally. Anthony Benezet (1713–84), philanthropist and author, was born in France and educated in England, and became a Quaker as a boy; soon afterward he moved to Philadelphia, where he was first a merchant and then a teacher. From the 1750’s until his death he labored to impress upon the world in general, and the Society of Friends in particular, the iniquity of the slave trade. The opening sentence of this letter makes clear that he had already been in touch with Franklin; but none of the earlier correspondence has survived, and subsequent letters are few and far between.
Yet this relationship with Benezet was a factor, among others, in changing Franklin’s attitude toward slavery. He had long been aware that the institution had grave disadvantages, but not that it was iniquitous. In his earlier years he had printed advertisements of slaves for sale and had bought them himself; more recently he had published a defense of American slaveholders and had campaigned in Whitehall for Georgia’s slave code. He had realized for a decade, however, that Negroes were not innately inferior human beings. They were warped by slavery, and he was concluding that the institution should be gradually eliminated. The process of conversion was under way that made him, at the end of his life, as convinced an abolitionist as Benezet himself; and in this process the Quaker played his part.
 
Dear Friend Benjamin Franklin
Philadelphia, the 27th. 4th Month 1772
Thy affectionate letter, by Capne. Falconer, gave me great pleasure. To hear of the welfare of a real friend and fellow traveller on a dangerous and heavy road, affords great comfort to a fellow pilgrim. The hopes of having soberly to converse in the winter evening on past dangers and better future prospects, affords an agreable sensation; but in the mean time, I am solicitous, that our present diligence may, as thou observes, furnish a comfortable reflection, that in the day time we did what we could, towards carrying on the great and good designs of the father of the family. Now as thy prospect is clear, with respect to the grievous iniquity practiced by our nation, towards the Negroes I venture to take up a little more of thy time, tho’ with reluctance, being persuaded thou hast full business on thy hands, earnestly to request, thou would’st deeply consider, whether something may not be in thy power towards an effectual step, and a kind of basis lay’d for the removal in time (if not at present) of that terrible evil. When I sent the tracts on the Slave-Trade to thee I also sent to some of the most weighty of our Friends, in London vizt. Doctr. Fothergill, Thos. Corbin, John Elliott, Mark Beaufoy &c and now to David Barclay, Thoms. Wagstaff &c persons whom I thought might be men of the most interest, whom I requested to consider whether it might not be the duty of our Friends, either as a body or some particulars joining, to lay the iniquity and dreadful consequence of the Slave Trade before the Parliament, desiring a stop may be put to it: which I apprehend is more especially their duty, as the Members are their representatives, in the election of whom, many are active. But I am fearful least the fear of acting in so unpopular a cause or the prevelancy of that unfeeling disposition, for the miseries of others, which so much prevails, in this age, may prevent the matter’s being sufficiently considered. Now dear friend what I would earnestly request is, that thou wouldst let, not only the deep sufferings and vast destruction of these our deeply distressed fellow Men; but also the corrupting effects it has on the hearts of their lordly oppressors, be, as the scripture expresses it, precious in thy eyes. I will grant thou must expect to meet with dissagreable opposition, from too many, who sell their country and their God for gold, who laugh at human Nature and compassion, and defy all religion but that of getting money; but the testimony of a good Conscience; the favour of the great father of the family, for having, tho’ under difficulties, endeavoured to relieve his Children from such horrible oppression, will afford on the Winters evening, a satisfaction and comfort beyond, even, the possession of Millions; and beyond what can be expressed. Nothing of this kind is so difficult but, thro’ the divine blessing, it may succeed. As we are fully acquainted not only with the grievous sufferings and prodigious havock which is by this trade made of the human species, by means the most disgraceful afflictive and cruel, but also of its woful effects on their lordly oppressors, in corrupting their morals, and hardning their hearts, to that degree, that they and their Offspring, become alienated from God, estranged from all good, and hastning to a state of greater, far greater, and more deeply corrupt barbarity, than that from whence our northern progenitors emerged, before their acquaintance with Christianity, can we be, indeed, at the same time Silent and innocent Spectators? By a late computation there is now eight hundred and fifty thousand negroes in the English Islands and Colonies; and an hundred thousand more yearly imported, by our Nation; about a third of this number is said to perish in the passage, and seasoning, before they are set to labour; the remnant are mostly employ’d to make up deficiencies, as noted at page 87. of the treatise or sold to the spaniards.
The People of the Northern Colonies begin to be sensible of the evil tendency, if not all, of the iniquity of this trade. One of our friends a Person of sagacity, who not long since returned from Virginia and Maryland acquainted us, that from what appeared to him, of the disposition of the people there he thought ten or twenty thousand people might be brought to sign a petition to Parliament, for the prohibition of any farther import. And I am told the people of New England have made a Law which nearly amounts to a prohibition of importing them there, and have even gone so far, as to propose to the Council, the expediency of setting all Negroes free at a certain age. Our friends at their several Yearly Meetings have also had that Matter under their serious consideration; those of Maryland did actually, last fall, sign a petition to their assembly for a law to prevent any farther import, and I am told many friends in Virginia have the same under their consideration: so that if any publick step was taken in this weighty matter, perhaps one of the most weighty which ever was agitated, we should have the approbation and good wishes of many, very many, welminded people of all Countries and religious denominations. With love I remain thy affectionate friend
Anthony Benezet,

Excuse interlineations &c as time will not permit to write over my letter

 
Addressed: For / Benjn. Franklin Esqr / Agent for the Provce of Pennsylvania / in London
